          Case 1:20-cv-01084-ABJ Document 17 Filed 05/11/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PAYDAY LOAN, LLC                                 )
d/b/a PAYDAY MONEY CENTERS                       )
                                                 )
                                    Plaintiff,   )
                                                 ) CIVIL ACTION NO. 1:20-cv-1084-ABJ
               v.                                )
                                                 )
UNITED STATES SMALL BUSINESS                     )
ADMINISTRATION, JOVITA CARRANZA, )
in her Official Capacity as Administrator of the )
U.S. Small Business Administration, and the      )
UNITED STATES OF AMERICA,                        )
                                                 )
                                    Defendants. )

    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff Payday Loan, LLC d/b/a Payday Money

Centers hereby voluntarily dismisses this action, without prejudice, in its entirety.
       Case 1:20-cv-01084-ABJ Document 17 Filed 05/11/20 Page 2 of 3



Submitted: May 11, 2020       Respectfully submitted,

                              /s/ Christopher A. Hatfield
                              Christopher A. Hatfield (Bar No. 1024182)
                              Constantinos G. Panagopoulos (Bar No. 430932)
                              Daniel J. Tobin (Bar No. 434058)
                              BALLARD SPAHR LLP
                              1909 K Street, NW, 12th Floor
                              Washington, DC 20006
                              Telephone: 202.661.2200
                              Facsimile: 202.661.2299
                              hatfieldc@ballardspahr.com
                              cgp@ballardspahr.com
                              tobindj@ballardspahr.com

                              Jeremy T. Rosenblum (admitted pro hac vice)
                              BALLARD SPAHR LLP
                              1735 Market Street, 51st Floor
                              Philadelphia, PA 19103
                              Telephone: 215.665.8500
                              Facsimile: 215.864.8999
                              rosenblumjt@ballardspahr.com

                              Sarah T. Reise (admitted pro hac vice)
                              BALLARD SPAHR LLP
                              999 Peachtree Street, Suite 1000
                              Atlanta, GA 30309-3915
                              Telephone: 678.420.9300
                              Facsimile: 678.420.9301
                              reises@ballardspahr.com

                              Attorneys for Plaintiff




                                       2
          Case 1:20-cv-01084-ABJ Document 17 Filed 05/11/20 Page 3 of 3


                                CERTIFICATE OF SERVICE

       I, Christopher A. Hatfield, hereby certify that on May 11, 2020, the foregoing has been

filed via the CM/ECF system, which will send electronic notification of such filing to all counsel

of record in this matter.

                                             /s/ Christopher A. Hatfield
                                             Christopher A. Hatfield
